Citation Nr: 9900645	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  98-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nervous condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1966 until 
January 1967.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. 

On November 6, 1997, the regional office (RO) notified the 
veteran that he needed to submit new and material evidence to 
reopen his claims for service connection for diabetes 
mellitus and a nervous condition.  A notice of disagreement 
(NOD) was received in January 1998.  A statement of the case 
(SOC) was issued on January 29, 1998.  The RO received a VA 
form 9, substantive appeal, in March 1998.  Notably, the 
veteran failed to address the issue of service connection for 
diabetes mellitus in his statements on the VA form 9.  
However, the veterans representative in the VA form 646 
referred to both issues, therefore this will be accepted in 
lieu of the VA Form-9 as a timely substantive appeal.

An August 1998 Report of Contact indicates that the veteran 
requested a hearing before a member of the Board.  However, 
an October 1998 Report of Contact shows that the veteran 
reported that he was unable to attend a hearing.   


REMAND

In a statement received in October 1997, the veteran reported 
that he was hospitalized at the United States Air Force Base 
Hospital in Amarillo, Texas, between December 1966 and 
January 1967.  The service medical records reflect that the 
veteran received hospital treatment in December 1966 for 
gastrointestinal problems, although the records do not show 
that his hospital stay extended until January of the next 
year.  The record does not contain the clinical records 
concerning this hospitalization, and it does not appear that 
the RO attempted to secure them.  The United States Court of 
Veteran Appeals (Court) has held that where evidence in 
support of the veterans claim may be in his service record 
or other governmental records, the VA has the duty to obtain 
such records in order to develop fully the facts relevant to 
the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).  
Accordingly, the RO should secure records from the above-
mentioned facility.

The case is REMANDED to the RO for the following action:

1.  The RO should obtain the clinical 
records of the veterans hospitalization, 
beginning in December 1966, at the Air 
Force Base Hospital in Amarillo, Texas.  
See VBAs ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4.  If the 
records are unavailable due to other 
adjudication or discharge procedures, the 
RO should so advise.  The RO should also 
consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of the service 
medical records.  See M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.  Any 
documents obtained should be incorporated 
into the record.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
